Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered August 2, 2000, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
Defendant was properly sentenced as a second violent felony offender. Since the New Jersey statute in question encompassed both completed and attempted assaults, and only a completed assault would be the equivalent of a New York violent felony, the court properly consulted the New Jersey indictment and certificate of conviction in order to determine which of these two criminal acts was committed (see People v Gonzalez, 61 NY2d 586, 590-591 [1984]). Concur — Nardelli, J.P., Andrias, Sullivan, Rosenberger and Wallach, JJ.